The opinion of the court was delivered by
The Chief Justice.
This-indictment is founded on the 51st section of (he act to regulate elections. Nix. Dig. 223. It charges that the defendant did unlawfully counsel and advise one J. M. to give his vote, he, the said defendant, well knowing that the said J. M. was not then and there duly qualified to vote at the said election. There is no specification of the disability which constituted the disqualification of the voter. For the reasons assigned in The State v. Moore, the indictment is radically defective, and the Oyer and Terminer should be advised accordingly